Citation Nr: 0304832	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of a right ankle 
fracture, with post-traumatic arthritis and limited motion, 
prior to November 7, 2000.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of a right ankle 
fracture, with post-traumatic arthritis and limited motion, 
subsequent to February 28 2001.  

3.  Entitlement to a separate, compensable, disability rating 
for arthritis of the right ankle subsequent to February 28 
2001.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In March 2000, the Board issued a 
decision denying entitlement to a disability rating in excess 
of 20 percent for residuals of right ankle fracture, with 
post-traumatic arthritis.

In November 2000 the case was remanded to the Board by The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In July 2001 the Board 
remanded the case for additional medical examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

During the pendency of the appeal the RO issued a rating 
decision in March 2001.  In this decision the RO granted a 
temporary total rating, 100 percent rating, for the period of 
time from November 7, 2000 to February 28, 2001.  The RO also 
granted an increased rating of 30 percent effective March 1, 
2001.   

In February 2003 the veteran's representative asserted a 
claim for entitlement to service connection for a right foot 
disability secondary to the veteran's service connected right 
ankle disability.  This issue has not been adjudicated by the 
RO and is not properly before the Board at this time.  This 
issue is referred to the RO for action deemed appropriate.  

FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's separation examination report indicates 
that he suffered a fracture of his right ankle during active 
service in April 1946.  

3.  Prior to November 7, 2000 the veteran's service-connected 
residuals of right ankle fracture, with post-traumatic 
arthritis and limited motion, were manifested by: marked 
limitation of motion; 5/5 strength in dorsiflexion, plantar 
flexion, eversion and inversion; subjective complaints of 
intermittent sharp shooting pain, instability, a decreased 
range of motion and daily swelling; and X-ray evidence of 
healed bimalleolar fractures with some deformity and severe 
degenerative arthritis of the talotibial joint of the right 
ankle.

4.  Prior to November 7, 2000 the service-connected right 
ankle disability most nearly approximated a disability which 
was manifest by arthritis with marked limitation of motion.  

5.  Subsequent to February 28, 2001, the veteran's service-
connected residuals of right ankle fracture, with post-
traumatic arthritis and limited motion, were manifested by: 
surgical fusion of the right ankle at 5 degrees of plantar 
flexion with no range of motion, x-ray evidence of arthritis 
of the subtalar joint, required use of orthopedic shoes, 
ability to walk one block, difficulty ascending and 
descending stairs, and complaints of pain and discomfort.  

6.  Subsequent to February 28, 2001, the veteran's service-
connected residuals of right ankle fracture, with post-
traumatic arthritis and limited motion, most nearly 
approximate a disability which was manifest by impairment of 
the tibia and fibula with marked ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a right ankle fracture, with 
post-traumatic arthritis and limited motion, for the period of 
time prior to November 7, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5270, 5271 
(2002).  

2.  The criteria for a rating in excess of 30 percent for the 
service-connected residuals of a right ankle fracture, with 
post-traumatic arthritis and limited motion, for the period of 
time subsequent to February 28, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5003, 5010, 5262, 
5270, 5271 (2002).  

3.  The criteria for a separate rating for arthritis of the 
right ankle for the period of time subsequent to February 28, 
2001 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5003, 5010, 5271 (2002); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated April 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim to reopen would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, 
while the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Factual Background

The veteran's active military service extended from January 
1946 to May 1947.  The veteran's separation examination 
report indicates that he suffered a fracture of his right 
ankle during active service in April 1946.  

In 1986 the veteran filed his claim for service connection 
for the residuals of a fracture of the right ankle.  There is 
no indication that the veteran suffered from right ankle 
symptoms prior to this.  In fact a VA orthopedic examination 
of the veteran was conducted in January 1976 and he did not 
mention any complaints related to his right ankle at this 
time.  

In January 1987 a VA examination of the veteran was 
conducted.  The veteran reported increasing pain and 
stiffness in his right ankle.  Physical examination revealed 
some bony enlargement of the right ankle area with definite 
limitation of motion of the right ankle joint.  Range of 
motion testing revealed that the veteran had right ankle 
dorsiflexion to 15 degrees and plantar flexion to 15 degrees.  
The diagnosis was old healed fracture of the right ankle with 
post traumatic degenerative arthritis and limited motion.  

In January 1990 a VA examination of the veteran was 
conducted.  The veteran reported sustaining another fracture 
injury to his right ankle in August 1989 which required open 
reduction and surgical fixation.  Physical examination 
revealed that the veteran's right ankle was swollen with 
severe limitation of motion.  The range of motion testing 
revealed the veteran had no dorsiflexion and plantar flexion 
was limited to 25 degrees.  The examining physician described 
this condition as "almost complete ankylosis of the right 
ankle" being the right subtalar and tarsal joints.  

In March 1997, the veteran filed his present claim for an 
increased disability rating for his service-connected 
residuals of right ankle fracture, with post-traumatic 
arthritis and limited motion. The veteran's statement noted 
that this condition was manifested by a limited range of 
motion, shooting pain and instability.

Medical treatment reports, dated December 1992 through March 
1998, were obtained from the VA medical center in Syracuse, 
New York.  A treatment report, dated in January 1997, noted 
the veteran's complaints of pain and swelling in the right 
foot. Physical examination revealed some mild swelling in the 
ankle, without tenderness upon palpation.  X-ray examination 
revealed mild degenerative changes without evidence of acute 
abnormality.  The report noted that he was prescribed Motrin.  
A treatment report, dated in May 1997, noted complaints of 
increased pain and a decreased range of motion in the 
veteran's right ankle.  X-ray examination of the right ankle 
revealed healed bimalleolar fractures with some deformity.  
The report also noted severe arthritis, probably traumatic, 
talotibial joint.  A treatment report, dated in July 1997, 
noted that the veteran was being fitted for an ankle brace. A 
treatment report, dated in February 1998, indicated that the 
veteran has progressive ankle arthritis and should undergo 
right ankle fusion surgery.

In September 1997, a VA examination for joints was conducted. 
The report of this examination noted the following:

Currently, the patient describes sharp, shooting 
pain from the medial aspect of the ankle, 
proximally towards the knee, which is 
intermittent in nature and occurs when full 
weightbearing.  He also describes decreased range 
of motion to dorsiflexion and swelling, which 
occurs on an almost daily basis.  The patient 
states that he takes Motrin twice a day for pain, 
which seems to alleviate some of the pain.  The 
patient describes most of his difficulties in his 
daily activities with prolonged walking and 
climbing stairs.  He relates having to externally 
rotate his foot while climbing an incline, 
secondary to loss of dorsiflexion.

Physical examination revealed:

On visual inspection, there is swelling over the 
peri-bimalleolar region.  Dorsiflexion is 
decreased, as he is only able to achieve neutral 
dorsiflexion range of motion. He cannot be 
passively ranged beyond neutral in the right 
ankle.  He has full plantar flexion, eversion and 
inversion.  Strength to manual muscle testing is 
graded as 5/5 in ankle dorsiflexion, plantar 
flexion, eversion and inversion.  He ambulates 
independently, unassisted, with a mild antalgic 
gait, avoiding heel strike and tending to go 
directly into the mid- stance phase.

The report noted that the veteran's range of motion would 
likely be further restricted during flare-ups.  X-ray 
examination of the right heel revealed healed biomalleolar 
fractures with some deformity.  It also noted severe 
arthritis, more likely than not traumatic, talotibial joint.  
The report concluded with an impression that "[t]his is a 
70-year-old male, status post ankle fracture in 1946, with 
residual pain, swelling and loss of active range of motion in 
dorsiflexion, which is directly related to his service in the 
military."

A treatment report, dated in October 1997, was received from 
University Orthopedics.  The report noted the veteran's 
complaints of right ankle pain.  Physical examination 
revealed that he walks with his right foot turned outward and 
has difficulty pushing off because of limited motion in the 
ankle.  Range of motion testing revealed no dorsiflexion past 
neutral and plantar flexion was reduced by approximately 50 
percent.  The report also noted chronic swelling in the right 
ankle with pain at the tibiotalar joint.  A diagnosis of 
severe traumatic arthritis in the right tibialtalar joint was 
given.  A treatment report, dated in February 1998, noted 
that the veteran has progressive ankle arthritis and 
recommended that he undergo right ankle fusion surgery.

In April 1998, a treatment report letter was submitted by D. 
Elstein, M.D.  In his report, Dr. Elstein noted a diagnosis 
of painful arthritis right ankle.  The report also noted that 
the veteran "needed a double upright ankle brace with tibial 
tubercle weight bearing. This was fabricated for the relief 
of his pain and to make him more ambulatory."

A statement from the veteran, dated in March 1998, noted that 
he was electing not to undergo fusion surgery, but instead 
would wear the ankle brace and take pain medication.

VA medical records reveal that in November 2000 the veteran 
underwent surgical fusion of his right ankle joint to treat 
his chronic right ankle pain.  The accompanying medical 
evidence indicated a recuperation time of up to 6 months was 
required after the surgery.  

In July 2002 the most recent VA examination of the veteran 
was conducted.  The veteran required use of an orthopedic 
shoe for his right foot.  He reported being able to walk one 
block, but that he had difficulty managing to walk up and 
down stairs because of his right ankle fusion.  Physical 
examination revealed the well healed surgical scars from the 
veteran's recent surgical fusion.  The right ankle was 
surgically fused at 15 degrees of plantar flexion.  No 
swelling, tenderness, or sensory deficit of the right ankle 
or foot was noted.  Passive motion of the right foot did 
elicit pain.  The examining physician noted that the veteran 
was relatively symptom free during the examination, but that 
he did experience periods of flare-ups, which resulted in 
right ankle pain, which would impart additional functional 
impairment.  Outpatient treatment reports dated from April to 
November 2002 show finding consistent with the July 2002 VA 
examination.

In December 2002 a private orthopedic examination of the 
veteran was conducted.  The veteran reported pain in his 
right ankle that radiated into his lower extremities.  The 
examiner indicated that the veteran's right ankle was fused 
at about 5 degrees of plantar flexion and that the veteran 
had no range of motion of the right ankle due to the surgical 
fusion.  X-rays also revealed significant arthritis of the 
subtalar joint and the right forefoot.  Outpatient reports 
dated in January 2003 show findings that are in accordance 
with those reported on the December 2002 examination report.

IV.  Analysis

Review of the veteran's claim requires the Board to provide a 
written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law. 38 
U.S.C.A. § 7104(d)(1) (West 2002).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Disability Rating Prior to November 7, 2000

Prior to November 7, 2000 the service connected residuals of 
a right ankle fracture, with post-traumatic arthritis and 
limited motion, were rated as 20 percent disabling under 
diagnostic code 5010 for traumatic arthritis.  Diagnostic 
Code 5010 requires that traumatic arthritis be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2002).   Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Moderate limitation of motion of the ankle is 
assigned a 10 percent disability rating.  Marked limitation 
of motion of the ankle warrants a 20 percent disability 
rating.  This is the maximum rating available under that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  The 
diagnostic code used by the RO to rate the veteran's right 
ankle disability was "5010-5271."  That is, the RO was 
rating the veteran's traumatic arthritis and using the 
diagnostic code for limitation of motion of the ankle.  

Prior to November 2000 the veteran's service-connected 
residuals of right ankle fracture, with post-traumatic 
arthritis and limited motion, were manifested by: marked 
limitation of motion; 5/5 strength in dorsiflexion, plantar 
flexion, eversion and inversion; and subjective complaints of 
intermittent sharp shooting pain, instability, a decreased 
range of motion and daily swelling, and X-ray evidence of 
healed bimalleolar fractures with some deformity and severe 
degenerative arthritis of the talotibial joint of the right 
ankle.  Essentially, the evidence of record showed that the 
veteran had arthritis of the right ankle with marked 
limitation of motion.  This is exactly how he was rated when 
he was assigned the 20 percent rating under diagnostic codes 
5010 and 5271.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5271 (2002).

The Board has considered all other appropriate diagnostic 
codes in rating the veteran's right ankle disability for this 
period of time.  Ankylosis of the ankle is rated under 
Diagnostic Code 5270.  However, ankylosis of the ankle 
contemplates complete bony fixation with disability ratings 
of 30 and 40 percent being warranted for such fixation in 
varying degrees of unfavorable position of the ankle and 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2002).  The 
evidence of record for the period of time prior to November 
2000 clearly shows that the veteran's right ankle was not 
fixed in a single position but rather that he had a range of 
motion of the right ankle, albeit a markedly limited range of 
motion.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that such a separate rating must be 
based upon additional disability. Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain the separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned. 
VAOPGCPREC 23- 97 (July 1, 1997).  In a later opinion, the 
General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized. VAOPGCPREC 9-98 (Aug. 14, 1998).  

Prior to November 2002 the veteran's right ankle disability 
was properly rated Diagnostic Codes 5010 and 5271.  This 
rating specifically rated the veteran's post traumatic 
arthritis and the limitation of motion that it caused.  As 
such, a separate rating for the veteran's degenerative 
arthritis of the right ankle may not be granted for this 
period of time.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, Diagnostic Code 5284, relating to other foot 
injuries, indicates that a 20 percent disability rating is 
warranted for moderately severe foot injuries. A severe foot 
injury warrants assignment of a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  A 40 percent 
disability rating is warranted for an injury with actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284, 
Note (2002).

The preponderance of the evidence is against an increased 
rating for the veteran's right ankle disability for the 
period of time prior to November 7, 2000.  After a thorough 
review of the evidence of record, the Board concludes that 
the veteran's service-connected residuals of right ankle 
fracture, with post-traumatic arthritis and limited motion, 
are most appropriately evaluated as 20 percent disabling 
pursuant to Diagnostic Codes 5010 and 5271 for the period of 
time prior to November 7, 2001.  The medical evidence from 
that period of time, noted that the veteran's right ankle was 
only able to achieve neutral dorsiflexion. However, the 
report noted that he has full plantar flexion, eversion and 
inversion. A treatment report, dated in October 1997, also 
noted that the range of motion in the veteran's right ankle 
was limited.  Nevertheless, the veteran's ankle is not 
ankylosed. The report of his September 1997 VA examination 
noted swelling over the peri-bimalleolar region and manual 
muscle strength testing was graded as 5/5 in ankle 
dorsiflexion, plantar flexion, eversion and inversion. It 
also noted that he was able to ambulate independently.  Given 
the marked impairment in the range of motion of the veteran's 
right ankle, and his complaints of pain, swelling and 
instability on use, the Board concludes that his service-
connected right ankle disorder is most appropriately rated as 
a marked limitation of motion of the ankle, and a 20 percent 
disability rating is appropriate in this matter.

B.  Disability Rating Subsequent to February 28, 2001

VA medical records reveal that in November 2000 the veteran 
underwent surgical fusion of his right ankle joint to treat 
his chronic right ankle pain.  The accompanying medical 
evidence indicated a recuperation time of up to 6 months was 
required after the surgery.  

After the expiration of the veteran's 100 percent temporary 
total rating for his ankle surgery, the RO granted an 
increased rating of 30 percent for the veteran's service 
connected right ankle disability under Diagnostic Code 5262.  
The 30 percent rating contemplates impairment of the tibia 
and fibula with malunion with marked knee or ankle 
disability.  A 40 percent rating is assignable for nonunion 
of the tibia and fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  The 40 
percent rating is the highest rating assignable under this 
diagnostic code.  At this point the Board notes that the 
veteran does have marked ankle disability, however, he does 
not really have malunion or nonunion of the tibia and fibula.    
When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2002).  This appears to be what the RO did in the 
present case.  

The medical evidence of record reveals that, subsequent to 
February 2001, the veteran right ankle is surgically fused at 
approximately 5 degrees of plantar flexion.  He has 
difficulty walking long distances and going up and down 
stairs.  He also has complaints of pain in his ankle.  The 
evidence of record shows that the veteran's right ankle is 
now surgically fused in a good weight bearing position.  As 
such, he only really warrants a 10 percent disability rating.  
38 C.F.R. § 4.7a, Diagnostic Code 5272 (2002).  The veteran's 
ankle fusion is not at an angle which would warrant any 
rating under diagnostic code 5270.  38 C.F.R. § 4.7a, 
Diagnostic Code 5272 (2002).  Rating the veteran's right 
ankle disability for limitation of motion is inappropriate 
because the joint is fused and he has no motion.  

The preponderance of the evidence is against a rating in 
excess of 30 percent for service-connected residuals of a 
right ankle fracture, with post-traumatic arthritis and 
limited motion, subset to February 28 2001.  The evidence of 
record shows that during this period of time that the veteran 
has a surgically fused right ankle with complaints of pain.  
The evidence shows that the veteran has marked ankle 
disability and is properly rated by analogy as 30 percent 
disabled.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The RO changed the diagnostic code on the veteran's service 
connected right ankle disability with the award of the 30 
percent disability rating under Diagnostic Code 5262.  This 
diagnostic code does not specifically relate to limitation of 
motion of the veteran's ankle, tibia, or fibula.  The recent 
medical evidence of record, specifically the December 2002 a 
private orthopedic examination, indicates that despite the 
veteran's surgical fusion of his right ankle, arthritis of 
the ankle joint and surrounding areas are still a significant 
part of his overall disability picture.  As such, the veteran 
does warrant the assignment of a separate disability rating 
for his arthritis for the period of time subsequent to 
February 28, 2001.  

V.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).


The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected right 
ankle disability prior to November 2002, and a 30 percent 
evaluation subsequent to February 2001.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  This has been accomplished in the 
present case as the veteran is assigned more than a 10 
percent disability rating for his right ankle disorder.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  


VI.  Conclusion

The veteran is seeking increased ratings for his service 
connected right ankle disability for two distinct periods of 
time.  For the first period of time the evidence clearly 
shows that the veteran suffered from arthritis of the right 
ankle with marked limitation of motion and pain.  He is 
properly assigned a 20 percent disability rating under 
Diagnostic Codes 5010 and 5272 for this period of time.  

For the later period of time the medical evidence reveals 
that the veteran's right ankle has been surgically fused in a 
good weight bearing position.  He still continues to have 
pain in his right ankle and difficulty walking long distances 
and difficulty going up and down stairs.  As such he is 
properly assigned a 30 percent disability rating under 
Diagnostic Code 5262 for marked ankle disability.  Also, the 
veteran's right ankle arthritis continues to be a major part 
of his overall disability picture.  His arthritis is not 
rated under Diagnostic Code 5262, as such he warrants an 
additional 10 percent disability rating for his arthritis for 
the period of time subsequent to February 2001.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support increased ratings for his disability, 
with the exception of the separate rating for arthritis for 
the period of time subsequent to February 28 2001. 
Consequently, the Board concludes that the preponderance of 
the evidence is against the claims.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of a right ankle fracture, 
with post-traumatic arthritis and limited motion, prior to 
November 7, 2000, is denied. 

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of a right ankle fracture, 
with post-traumatic arthritis and limited motion, subsequent 
to February 28 2001, is denied.  

A separate, 10 percent disability rating, and not in excess 
thereof, is granted for the veteran's right ankle arthritis 
for the period of time subsequent to February 28 2001, 
subject to the law and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

